IIB113th CONGRESS2d SessionH. R. 1791IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 to codify authority under existing grant guidance authorizing use of Urban Area Security Initiative and State Homeland Security Grant Program funding for enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities.1.Short titleThis Act may be cited as the Medical Preparedness Allowable Use Act.2.Use of certain homeland security grant funds for enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilitiesSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—(1)in subsection (a), by redesignating paragraphs (10) through (13) as paragraphs (11) through (14), respectively, and by inserting after paragraph (9) the following:(10)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits, and diagnostics sufficient to protect first responders, their families, immediate victims, and vulnerable populations from a chemical or biological event;; and(2)in subsection (b)(3)(B), by striking (a)(10) and inserting (a)(11).Passed the House of Representatives February 3, 2014.Karen L. Haas,Clerk